DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is sent in response to Applicant’s Communication received 3/21/2022 for application number 17/699,220. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, claims.
Claim Objections
3.	Claim 6 is objected to because of the following informalities:  “riggers” on line 2 should read – triggers --.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 18 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
6.	Claims 18 – 20 are directed to a computer-readable medium comprising executable instructions.  However, the specification and claims do not limit the computer-readable storage medium to non-transitory embodiments. A “computer-readable storage medium” is recited in the specification, but the definition does not explicitly exclude signals. Consequently, the computer-readable storage medium of claims 18 - 20 is directed to non-statutory subject matter. See MPEP §2106.


Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Regarding claim 20, the claim recites “the medium of claim 11” as its dependency. However, claim 11 is a device claim that depends from independent claim 10. It is assumed for examination purposes that the claim should depend from claim 19.
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 1 – 4, 9 – 13, 15 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (U.S. Publication 2011/0119478) in view of Nikkila et al. (U.S. Publication 2010/0293286) (Nikkila hereinafter).
14.	 As per claim 1, Jackson teaches a method for managing resources on a mobile device [hand-held device, ¶ 0043], comprising:
tracking triggers from multiple applications and use of resources resulting from the triggers on the mobile device [“A trigger is an object which can be attached or associated with any other scheduling object. A scheduling object can be, for example, one of: a compute node, compute resources, a reservation, a cluster, user credentials, groups or accounts, a job, a resource manager, other peer services and the like. Any scheduling object can have any number of triggers associated with it.” ¶ 0015; “examples of trigger usage are that an administrator can attach a trigger to a node and allow a node monitor such as Ganglia to perform monitoring activities such as detecting keyboard touches,” ¶ 0039];
determining associations between the triggers and the use of the at least one resource [triggers can be associated with scheduling objects such as compute resources, ¶ 0015].
Jackson does not explicitly disclose but Nikkila discloses manipulating, based on the associations, some or all of the triggers to cause the triggers to fire off at the same time to optimize the use of the at least one resource [“synchronization is further utilized to trigger the accurate coherent sampling of the audio signals of the independent sources and as the reference instance for the individual timers of the signal source transmitter timers that trigger the coordinated unicast transmission at the proper instance so that each transmitter is active at the right period of time without interfering with others,” ¶ 0013].
It would have been obvious to one of ordinary skill in the art, having the teachings of Jackson and Nikkila available before the effective filing date of the claimed invention, to modify the method of providing object triggers as disclosed by Jackson to include the capability of wireless communication optimization using triggers as taught by Nikkila, thereby facilitating efficient use of computing and network resources [Nikkila ¶ 0007].
15. 	As per claim 2, Jackson and Nikkila teach the method of claim 1. Jackson further teaches wherein the triggers include alarms and timers [trigger start time for a certain number of minutes before or after a reservation starts, ¶ 0033, fig. 5].
16. 	As per claim 3, Jackson and Nikkila teach the method of claim 2. Jackson further teaches wherein the triggers perform scheduled tasks that use the at least one resource on the mobile device ["A trigger is an object which can be attached or associated with any other scheduling object. A scheduling object can be, for example, one of: a compute node, compute resources, a reservation, a cluster, user credentials, groups or accounts, a job, a resource manager, other peer services and the like. Any scheduling object can have any number of triggers associated with it.” ¶ 0015].
17. 	As per claim 4, Jackson and Nikkila teach the method of claim 3. Jackson further teaches wherein the at least one resource includes battery, network, CPU, memory or a combination thereof [“A trigger is an object which can be attached or associated with any other scheduling object. A scheduling object can be, for example, one of: a compute node, compute resources, a reservation, a cluster, user credentials, groups or accounts, a job, a resource manager, other peer services and the like. Any scheduling object can have any number of triggers associated with it.” ¶ 0015].
18. 	As per claim 9, Jackson and Nikkila teach the method of claim 2. Jackson further teaches wherein the associations are based on time analysis, frequency analysis or time and frequency analyses of the triggers and the use of resources [“A trigger is an object which can be attached or associated with any other scheduling object. A scheduling object can be, for example, one of: a compute node, compute resources, a reservation, a cluster, user credentials, groups or accounts, a job, a resource manager, other peer services and the like. Any scheduling object can have any number of triggers associated with it.” ¶ 0015).
19. 	As per claim 10, Jackson teaches a mobile device [hand-held device, para. 0043], comprising:
a memory [memory, ¶ 0006];
a processor in communication with the memory and configured to execute instructions [computer processors, ¶ 0006] stored in the memory to:
track triggers from multiple applications and corresponding use of a network resource resulting from the triggers on the mobile device [“A trigger is an object which can be attached or associated with any other scheduling object. A scheduling object can be, for example, one of: a compute node, compute resources, a reservation, a cluster, user credentials, groups or accounts, a job, a resource manager, other peer services and the like. Any scheduling object can have any number of triggers associated with it.” ¶ 0015; “examples of trigger usage are that an administrator can attach a trigger to a node and allow a node monitor such as Ganglia to perform monitoring activities such as detecting keyboard touches,” ¶ 0039];
determine correlations between the triggers and the corresponding use of the network resource [triggers can be associated with scheduling objects such as compute resources, ¶ 0015].
Jackson does not explicitly disclose but Nikkila discloses a device to manipulate, based on the correlations, timing of some or all of the triggers to optimize the use of the network resource on the mobile device.
However, Nikkila teaches a method of coordinating timers to trigger data transmission to reduce interference with other transmitters in an audio system [“synchronization is further utilized to trigger the accurate coherent sampling of the audio signals of the independent sources and as the reference instance for the individual timers of the signal source transmitter timers that trigger the coordinated unicast transmission at the proper instance so that each transmitter is active at the right period of time without interfering with others,” ¶ 0013].
It would have been obvious to one of ordinary skill in the art, having the teachings of Jackson and Nikkila available before the effective filing date of the claimed invention, to modify the method of providing object triggers as disclosed by Jackson to include the capability of wireless communication optimization using triggers as taught by Nikkila, thereby facilitating efficient use of computing and network resources [Nikkila ¶ 0007].
20. 	As per claim 11, Jackson and Nikkila teach the mobile device of claim 10. Jackson further teaches wherein the triggers include alarms or timers [trigger start time for a certain number of minutes before or after a reservation starts, ¶ 0033, fig. 5].
21. 	As per claim 12, Jackson and Nikkila teach the mobile device of claim 11. Jackson further teaches wherein the triggers perform scheduled tasks that use the network resource on the mobile device [“A trigger is an object which can be attached or associated with any other scheduling object. A scheduling object can be, for example, one of: a compute node, compute resources, a reservation, a cluster, user credentials, groups or accounts, a job, a resource manager, other peer services and the like. Any scheduling object can have any number of triggers associated with it.”, ¶ 0015).
22. 	As per claim 13, Jackson and Nikkila teach the mobile device of claim 12. Jackson further teaches wherein the manipulation of timing of the triggers also optimizes the use of battery, CPU and memory resources [*A trigger is an object which can be attached or associated with any other scheduling object. A scheduling object can be, for example, one of: a compute node, compute resources, a reservation, a cluster, user credentials, groups or accounts, a job, a resource manager, other peer services and the like. Any scheduling object can have any number of triggers associated with it.” para. 0015].
23.	As per claim 15, Jackson and Nikkila teach the mobile device of claim 11. Nikkila further teaches wherein manipulating timing of some or all of the triggers includes modifying initial values of the corresponding triggers in an operating system of the mobile device [“synchronization is further utilized to trigger the accurate coherent sampling of the audio signals of the independent sources and as the reference instance for the individual timers of the signal source transmitter timers that trigger the coordinated unicast transmission at the proper instance so that each transmitter is active at the right period of time without interfering with others,” ¶ 0013].
It would have been obvious to one of ordinary skill in the art, having the teachings of Jackson and Nikkila available before the effective filing date of the claimed invention, to modify the method of providing object triggers as disclosed by Jackson to include the capability of wireless communication optimization using triggers as taught by Nikkila, thereby facilitating efficient use of computing and network resources [Nikkila ¶ 0007].
24. 	As per claim 17, Jackson and Nikkila teach the method of claim 11. Jackson further teaches wherein the correlations are based on time analysis, frequency analysis or time and frequency analyses of the triggers and the use of the network resource [“A trigger is an object which can be attached or associated with any other scheduling object. A scheduling object can be, for example, one of: a compute node, compute resources, a reservation, a cluster, user credentials, groups or accounts, a job, a resource manager, other peer services and the like. Any scheduling object can have any number of triggers associated with it.” ¶ 0015].
25. 	As per claim 18, Jackson teaches a computer-readable storage medium storing instructions that when executed by a processor causes the processor to:
track triggers from multiple applications and corresponding use of a network resource resulting from the triggers on a mobile device [“A trigger is an object which can be attached or associated with any other scheduling object. A scheduling object can be, for example, one of: a compute node, compute resources, a reservation, a cluster, user credentials, groups or accounts, a job, a resource manager, other peer services and the like. Any scheduling object can have any number of triggers associated with it.”, para. 0015; “examples of trigger usage are that an administrator can attach a trigger to anode and allow a node monitor such as Ganglia to perform monitoring activities such as detecting keyboard touches,” ¶ 0039];
determine correlations between the triggers and the corresponding use of the network resource [triggers can be associated with scheduling objects such as compute resources, ¶ 0015].
Jackson does not explicitly disclose but Nikkila discloses manipulating, based on the correlations, timing or frequency of some or all of the triggers to synchronize at least some of the triggers to optimize the use of the network resource on the mobile device [“synchronization is further utilized to trigger the accurate coherent sampling of the audio signals of the independent sources and as the reference instance for the individual timers of the signal source transmitter timers that trigger the coordinated unicast transmission at the proper instance so that each transmitter is active at the right period of time without interfering with others,” ¶ 0013].
It would have been obvious to one of ordinary skill in the art, having the teachings of Jackson and Nikkila available before the effective filing date of the claimed invention, to modify the method of providing object triggers as disclosed by Jackson to include the capability of wireless communication optimization using triggers as taught by Nikkila, thereby facilitating efficient use of computing and network resources [Nikkila ¶ 0007].
26.	 As per claim 19, Jackson and Nikkila teach the medium of claim 18. Jackson further teaches wherein the triggers include alarms or timers that perform scheduled tasks and utilize the network resource on the mobile device [trigger start time for a certain number of minutes before or after a reservation starts, ¶ 0033, fig. 5].
27. 	As per claim 20, Jackson and Nikkila teach the medium of claim 11. Nikkila further teaches wherein manipulating timing or frequency of some or all of the triggers includes modifying initial values of the corresponding triggers in the operating system; and wherein the manipulation of timing of the triggers also optimizes the use of battery, CPU and memory resources [“synchronization is further utilized to trigger the accurate coherent sampling of the audio signals of the independent sources and as the reference instance for the individual timers of the signal source transmitter timers that trigger the coordinated unicast transmission at the proper instance so that each transmitter is active at the right period of time without interfering with others,” ¶ 0013].
It would have been obvious to one of ordinary skill in the art, having the teachings of Jackson and Nikkila available before the effective filing date of the claimed invention, to modify the method of providing object triggers as disclosed by Jackson to include the capability of wireless communication optimization using triggers as taught by Nikkila, thereby facilitating efficient use of computing and network resources [Nikkila ¶ 0007].
28. 	Claims 5 - 7, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson and Nikkila in further view of Huang et al. (U.S. Publication 2008/0148291) (Huang hereinafter).
29. 	As per claim 5, Jackson and Nikkila teach the method of claim 2. Jackson and Nikkila do not explicitly disclose but Huang discloses wherein manipulating some or all of the triggers includes delaying at least one trigger, and accelerating at least one trigger [“a timer "set" input 208 for starting the Delay Timer 120, which Delay Timer will the expire (fire) after a predetermined delay, and a timer "clear" input 210 for stopping the Delay Timer 120, i.e. preventing it from firing,” ¶ 0030).
lt would have been obvious to one of ordinary skill in the art, having the teachings of Jackson, Nikkila and Huang available before the effective filing date of the claimed invention, to modify the method of providing object triggers as disclosed by Jackson and Nikkila to include the capability of wireless communication optimization using triggers as taught by Huang, thereby facilitating efficient use of computing and network resources.
30. 	As per claim 6, Jackson and Nikkila teach the method of claim 2. Jackson and Nikkila do not explicitly disclose but Huang discloses wherein manipulating some or all of the triggers includes delaying the first and subsequent riggers to fire off at the same time as the last trigger [“a timer "set" input 208 for starting the Delay Timer 120, which Delay Timer will the expire (fire) after a predetermined delay, and a timer "clear" input 210 for stopping the Delay Timer 120, i.e. preventing it from firing,” ¶ 0030).
lt would have been obvious to one of ordinary skill in the art, having the teachings of Jackson, Nikkila and Huang available before the effective filing date of the claimed invention, to modify the method of providing object triggers as disclosed by Jackson and Nikkila to include the capability of wireless communication optimization using triggers as taught by Huang, thereby facilitating efficient use of computing and network resources.
31. 	As per claim 7, Jackson and Nikkila teach the method of claim 1. Jackson and Nikkila do not explicitly disclose but Huang discloses detecting a pattern in which a trigger fires off; based on the pattern, manipulating the trigger to delay the trigger from firing off during a period of time [“a timer "set" input 208 for starting the Delay Timer 120, which Delay Timer will the expire (fire) after a predetermined delay, and a timer "clear" input 210 for stopping the Delay Timer 120, i.e. preventing it from firing,” ¶ 0030).
lt would have been obvious to one of ordinary skill in the art, having the teachings of Jackson, Nikkila and Huang available before the effective filing date of the claimed invention, to modify the method of providing object triggers as disclosed by Jackson and Nikkila to include the capability of wireless communication optimization using triggers as taught by Huang, thereby facilitating efficient use of computing and network resources.
32. 	As per claim 14, Jackson and Nikkila teach the mobile device of claim 11. Jackson and Nikkila do not explicitly disclose but Huang discloses wherein the manipulation of timing of some or all of the triggers includes delaying at least one trigger or accelerating at least one trigger [“a timer "set" input 208 for starting the Delay Timer 120, which Delay Timer will the expire (fire) after a predetermined delay, and a timer "clear" input 210 for stopping the Delay Timer 120, i.e. preventing it from firing,” ¶ 0030).
It would have been obvious to one of ordinary skill in the art, having the teachings of Jackson, Nikkila and Huang available before the effective filing date of the claimed invention, to modify the method of providing object triggers as disclosed by Jackson and Nikkila to include the capability of wireless communication optimization using triggers as taught by Huang, thereby facilitating efficient use of computing and network resources.
33. 	As per claim 16, Jackson and Nikkila teach the mobile device of claim 11. Jackson and Nikkila do not explicitly disclose but Huang discloses determining, from the tracking, patterns in which the triggers fire off; wherein the patterns are used in manipulating the timing of some of the triggers to prevent the triggers from firing off when user activity is not predicted or when the battery level is below a threshold [“a timer "set" input 208 for starting the Delay Timer 120, which Delay Timer will the expire (fire) after a predetermined delay, and a timer "clear" input 210 for stopping the Delay Timer 120, i.e. preventing it from firing,” ¶ 0030).
lt would have been obvious to one of ordinary skill in the art, having the teachings of Jackson, Nikkila and Huang available before the effective filing date of the claimed invention, to modify the method of providing object triggers as disclosed by Jackson and Nikkila to include the capability of wireless communication optimization using triggers as taught by Huang, thereby facilitating efficient use of computing and network resources.
34. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson, Nikkila and Huang as applied to claim 7 above, and in further view of Lei et al. (U.S. Publication 2013/0036428) (Lei hereinafter).
36. As per claim 8, Jackson, Nikkila and Huang teach the method of claim 7. Jackson, Nikkila and Huang do not explicitly disclose but Kei discloses wherein the trigger is an alarm that brings the mobile device out of sleep mode [waking a mobile device from sleep mode upon the occurrence of an event, ¶ 0023].
lt would have been obvious to one of ordinary skill in the art, having the teachings of Jackson, Nikkila, Huang and Lei available before the effective filing date of the claimed invention, to modify the method of providing object triggers as disclosed by Jackson, Nikkila and Huang to include the capability of transitioning from sleep state to normal state upon occurrence of an event as taught by Lei, thereby facilitating efficient use of computing and network resources.
Conclusion
35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193